DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/12/22, with respect to the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2013/0273552) in view of Nova et al. (US 6,284,459) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite a container having “an information holding part that is provided on the container body and holds identification information, the identification information being correlated to a control program product for moving the magnet according to a movement pattern that differs depending on the identification information” and then argued that this feature is not taught by the cited prior art Ohashi and Nova.  The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 
Applicant’s arguments, filed 01/12/22, with respect to the rejection of claims 4-5 under 35 U.S.C. 112(b) as being unpatentable over Ohashi et al. (US 2013/0273552) have been fully considered but they are not persuasive.  Applicant has amended claim 4 in an attempt to overcome the previous rejection – see page 4 of Applicant’s Remarks – but the claims remain rejected for essentially the same reasons as set forth in Paragraphs 2-9 of the Non-Final Rejection mailed 10/14/21. The Examiner has rewritten the rejection to address the language of the amended claims in Paragraphs 4-13 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 4. Claim 4 recites 
“A magnetic particle manipulating apparatus comprising: a container holding part that holds the magnetic particle manipulating container of claim 1; 
a reader configured to acquire the identification information from the information holding part of the magnetic particle manipulating container held by the container holding part; 
a memory configured to store a control program product while the control program product is correlated to the identification information; and
a controller configured to move the magnet by reading out from memory the control program product having been correlated to the identification information acquired by the reader and by running the control program product. 

The Examiner submits the highlighted phrases directed to the reader, memory and controller are directed to an automated computer device wherein each element (reader, memory, controller) performs a various function (acquiring, storing, running the control program and moving the magnet) and are being interpreted under 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim limitations from claim 4 directed to “a reader configured to acquire the identification information from the information holding part of the magnetic particle manipulating container held by the container holding part; a memory configured to store a control program product while the control program product is correlated to the identification information; and a controller configured to move the magnet by reading out from memory the control program product having been correlated to the identification information acquired by the reader and by running the control program product” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner again directs Applicant to MPEP 2181, Section II, B:
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
For a computer-implemented means-plus-function claim limitation invoking   the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." 

The Examiner submits the Specification does not include the algorithm(s) and elements required for performing the function(s) claimed in the system or apparatus of claim 4.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2013/0273552) in view of Gurney et al. (US 2008/0113440). 
Regarding claims 1 and 2 – Ohashi teaches a system for manipulating magnetic particles in a processing tube manipulating container. The embodiments of the system and container most relevant to the instant claims are shown in Figures 1-7 and described in Paragraphs 0017-0025. Ohashi teaches the features of the tube in Paragraphs 0071-0168. As shown in Figures 1 and 3, the tube of Ohashi has a tubular body that includes alternating gel (G) and liquid layers (L) in a longitudinal direction. Ohashi further includes magnetic particles (3) having a target substance in Paragraphs 0162-0189. Ohashi does not teach an information holding part that is provided on the container body and holds identification information, the identification information being correlated to a control program product for moving the magnet according to a movement pattern that differs depending on the identification information.
Gurney teaches a laboratory system for automated sample processing in sample containers.  The system includes a plurality of functional modules for processing the sample containers connected by a conveyor system.  See Abstract.  The elements of the system most relevant to the instant claims are shown in Figures 1-4, and 16; and described in Paragraphs 0081-0102 and 0112-0132. As shown in the Figures, the system includes modules (10) having a processing region (4) for processing a plurality of sample carriers (62) and a conveyor system (1) having a receptacle (17) for transporting the sample carriers (62) between the modules (10).  See Paragraphs 0081-0102.  The system further includes a computer processing means having a scheduler that organizes the functions of the conveyor, operation of the modules and movement of samples through the system. Each module includes an interrogator (not shown) for reading information provided on the sample containers (62) and carriers (17). The information may be provided as a label (bar code 19) or tag (RFID or memory device 21) and may include information related to processes to be performed on the individual samples. See Paragraphs 0088-0090 and 0102-0135 – esp. Paras 0089-0090, 0117-0119, and 0124-0125 – and Figures 1-5 and 16. In Paragraphs 0089 and 0124, Gurney teaches the identity of the container may be linked to information that specifies the required processing for the samples within the container. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the label or tag from Gurney with the container of the system of Ohashi.  One of ordinary skill in the art at the time would add the label or tag to Gurney in order to provide information linked to the identity and processing of the sample in the container as taught by Gurney.  
Regarding claim 3 – Gurney teaches the use of a barcode as the information holding part in Paragraph 0088 and Figures 5 and 16. 
Regarding claim 4 – As described in Paragraphs 17-19 above, the combination of Ohashi and Gurney teaches a magnetic manipulation container having an identification information element according to claim 1. Ohashi further teaches a system for manipulating the container that includes a holding means (Paragraphs 0190-0195), temperature control means (Paragraphs 0196), optical detection means (Paragraph 0197, 0129), and a magnetic field applying means (Paragraph 0198-0218) that are electronically controlled. Ohashi does not teach an information reader configured to acquire information from the information holding part, a memory configured to store a program correlated to the identification information; and a controller configured to move the magnet based on the program being correlated to the identification information. 
The Examiner again submits Gurney teaches a laboratory system for automated sample processing in sample containers.  The system includes a plurality of functional modules for processing the sample containers connected by a conveyor system.  See Abstract.  The elements of the system most relevant to the instant claims are shown in Figures 1-4, and 16; and described in Paragraphs 0081-0102 and 0112-0132. As shown in the Figures, the system includes modules (10) having a processing region (4) for processing a plurality of sample carriers (62) and a conveyor system (1) having a receptacle (17) for transporting the sample carriers (62) between the modules (10).  See Paragraphs 0081-0102. The system further includes a computer processing means having a scheduler that organizes the functions of the conveyor, operation of the modules and movement of samples through the system. Each module includes an interrogator (not shown) for reading information provided on the sample containers (62) and carriers (17). The information may be provided as a label (bar code 19) or tag (RFID or memory device 21) and may include information related to processes to be performed on the individual samples. See Paragraphs 0088-0090 and 0102-0135 – esp. Paras 0089-0090, 0117-0119, and 0124-0125 – and Figures 1-5 and 16. In Paragraphs 0089 and 0124, Gurney teaches the identity of the container may be linked to information that specifies the required processing for the samples within the container.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the interrogator and computer means having a memory and scheduler from Gurney with the system of Ohashi.  Ohashi teaches a system having a plurality of electronic units but does not teach a central control system.  One of ordinary skill in the art would add the interrogator and computer means having a memory and scheduler to Ohashi in order to automate the system of Ohashi as taught by Gurney. See also MPEP 2144.04, Section III directed to automating an activity. 
Regarding claim 5 – Gurney teaches providing an error message in response to the module or conveyor being in an adverse status in Paragraphs 0089, 0115, and 0116. The Examiner submits it would have been obvious to one of ordinary skill in the art to add the step of stopping the system from working upon receiving error messages. One of ordinary skill in the art would halt the system in order to prevent damage to the modules, conveyor, or sample containers due to the error. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanai et al. (US 2016/0180998), Ohashi et al. (US 2017/0073667), Yanagibayashi et al. (US 2017/0326509), and Kanai et al. (US 2019/0024142) teach devices and method for manipulating magnetic particles. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 17, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798